Citation Nr: 0409589	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  95-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a stab 
wound to the left side.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) from 
a February 1994 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied the claims.

REMAND

In March 2004, after this case was certified to the Board, the 
veteran submitted a statement requesting a Board hearing in 
conjunction with his appeal.  Later that same month, he specified 
that he wanted a hearing before a Board Member at the Philadelphia 
RO (hereinafter, "Travel Board hearing").  

Since Travel Board hearings are scheduled by the RO (see 38 C.F.R. 
§ 20.704(a)), this case is REMANDED for the following action:

The RO should schedule the veteran for a Travel Board hearing with 
respect to his claims of service connection for PTSD and a stab 
wound of the left side.  The veteran should be notified in writing 
of the date, time and location of the hearing.  After the hearing 
is conducted, or if the veteran withdraws the hearing request or 
fails to report for the scheduled hearing, the claims file should 
be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





